UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 6, 2014 Coach, Inc. (Exact name of registrant as specified in its charter) Maryland 1-16153 52-2242751 (State of (Commission File Number) (IRS Employer Incorporation) Identification No.) 516 West 34th Street, New York, NY 10001 (Address of principal executive offices) (Zip Code) (212) 594-1850 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 6, 2014, Lew Frankfort, the Executive Chairman and member of the Board of Directors (the “Board”) of Coach, Inc. (the “Company”) retired.In connection with his retirement, the Human Resources Committee of the Board (the “Committee”) elected to pro-rata vest the restricted stock unit award granted to Mr. Frankfort on August 15, 2012 (the “2012 Award”). The 2012 Award, consisting of 15,277 restricted stock units (including dividend equivalents), was to remain restricted and not sold or transferred by Mr. Frankfort untilthe thirdanniversary of the date of grant. As of Mr. Frankfort’s retirement date, approximately 74.2% of the restricted period covered by the 2012 Award had elapsed; accordingly, with the Committee’s election to pro-rata vest the 2012 Award, approximately 74.2% of the 2012 Award vested on November 6, 2014. Item 5.07 Submission of Matters to a Vote of Security Holders. On November 6, 2014, the Company held its 2014 Annual Meeting of Stockholders.Stockholders were asked to vote with respect to four proposals.A total of 216,135,329 votes were cast as follows: Proposal Number 1 – Election of Directors: Each of the candidates listed received the number of votes set forth next to his/her respective name.In addition, there were 36,985,322 broker non-votes with respect to this proposal. Name Votes For Votes Withheld David Denton Susan Kropf Gary Loveman Victor Luis Ivan Menezes William Nuti Stephanie Tilenius Jide Zeitlin Proposal Number 2 – Ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal year 2015: Votes For Votes Against Votes Abstaining Broker Non-votes 0 Proposal Number 3 – Approval, on a non-binding advisory basis, of the Company’s executive compensation as disclosed in the Proxy Statement for the 2014 Annual Meeting: Votes For Votes Against Votes Abstaining Broker Non-votes Proposal Number 4 – Approval of the Amended and Restated Coach, Inc. 2010 Stock Incentive Plan: Votes For Votes Against Votes Abstaining Broker Non-votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 12, 2014 COACH, INC. By: /s/Todd Kahn Todd Kahn Global Corporate Affairs Officer, General Counsel and Secretary
